FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March , 2017 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (FreeTranslation into English from the Original Previously Issued in Portuguese) Companhia Brasileira de Distribuição Individual and Consolidated Financial Statements for the Year Ended December 31, 2016 and Independent Auditor’s Report Deloitte Touche Tohmatsu Auditores Independentes Companhia Brasileira de Distribuição Consolidated Financial Statements Years ended December 31, 2016 and 2015 Index Independent auditor's report 1 Message from management 7 Report of audit committee 9 Management statement on the financial statements 16 Management statement on the independent auditor’s report 17 Financial statements Consolidated Balance Sheet 1 8 Consolidated Statement operations 20 Consolidated Statement of comprehensive income 21 Consolidated Statement of changes in shareholders’ equity 22 Consolidated Statement of cash flows 23 Consolidated Statement of value added 25 Notes to the consolidated financial statements 26 Deloitte Touche Tohmatsu Dr. Chucri Zaidan Avenue, nº 1.240 4 th to 12 th floors - Golden Tower 04711-130 - São Paulo - SP Brazil Tel: + 55 (11) 5186-1000 Fax: + 55 (11) 5181-2911 www.deloitte.com.br (Convenience Translation into English from the Original Previously Issued in Portuguese) INDEPENDENT AUDITOR’S REPORT To the Shareholders, Directors and Management of Companhia Brasileira de Distribuição Opinion We have audited the accompanying individual and consolidated financial statements of Companhia Brasileira de Distribuição (“Company”), identified as Parent and Consolidated, respectively, which comprise the balance sheet as at December 31, 2016 and the related statements of operations, of comprehensive income (loss), of changes in equity and of cash flows for the year then ended, and notes to the financial statements, including a summary of significant accounting policies. In our opinion, the individual and consolidated financial statements present fairly, in all material respects, the individual and consolidated financial position of Companhia Brasileira de Distribuição as at December 31, 2016, and its individual and consolidated financial performance and its individual and consolidated cash flows for the year then ended, in accordance with accounting practices adopted in Brazil and International Financial Reporting Standards - IFRS, issued by the International Accounting Standards Board - IASB. Basis for opinion We conducted our audit in accordance with Brazilian and international standards on auditing. Our responsibilities under those standards are further described in the “Auditor’s responsibilities for the audit of the individual and consolidated financial statements” section of our report. We are independent of the Company and its subsidiaries in accordance with the relevant ethical requirements in the Code of Ethics for Professional Accountants and the professional standards issued by the Federal Accounting Council (CFC), and we have fulfilled our other ethical responsibilities in accordance with these standards. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Key audit matters Key audit matters (“KAM”) are those matters that, in our professional judgment, were of most significance in our audit of the financial statements of the current period. These matters were addressed in the context of our audit of the individual and consolidated financial statements as a whole, and in forming our opinion thereon, and, therefore, we do not provide a separate opinion on these matters. Deloitte refers to one or more of Deloitte Touche Tohmatsu Limited, a UK private company limited by guarantee ("DTTL"), its network of member firms, and their related entities. DTTL and each of its member firms are legally separate and independent entities. DTTL (also referred to as "Deloitte Global") does not provide services to clients. Please see www.deloitte.com/about for a more detailed description of DTTL and its member firms. Deloitte provides audit, consulting, financial advisory, risk management, tax and relates services to public and private clients spanning multiple industries. Deloitte serves four out of five Fortune Global 500® companies through a globally connected network of member firms in more than 150 countries bringing world-class capabilities, insights, and high-quality service to address clients’ most complex business challenges. To learn more about how Deloitte’s approximately 225,000 professionals make an impact that matters, please connect with us on Facebook, LinkedIn or Twitter. © Deloitte Touche Tohmatsu. All rights reserved. 1 Realization of recoverable State VAT (ICMS) credits Why is it a KAM? How the matter was addressed in our audit Due to the specific requirements set out in the State ICMS legislations, especially those prevailing in those States that require ICMS payment under the reverse charge system, and considering the procedures related to the purchase and distribution of products in stores, the Company has recognized accumulated ICMS credits, the realization of which is dependent upon the occurrence of future operating events and compliance with the State legislation requirements. In this regard, based on its internal policies, the Company assesses the technical feasibility analysis on the realization of those credits at least annually. Such matter was considered a key audit matter in our audit because: (i)the approximate amount of R$2,700 million, as at December 31, 2016, is considered material for the audit work, of which R$545 million of “Recoverable taxes” and R$2,154 million allocated as “Held-for-sale assets”; (ii)it was considered a significant risk in our audit plan; and (iii)the technical feasibility analysis prepared by Management involves a significant degree of judgment and estimate, based on assumptions that are affected by expected future economic and retail market conditions, as well as Management’s internal decisions, primarily encompassing changes in the logistic distribution of its products and request for special tax regimes. Accordingly, our audit procedures included, but were not limited to: (i)assessing internal control activities designed with respect to the technical feasibility analysis preparation and approval; (ii)using our tax specialists to support the assessment of key assumptions and criteria adopted by the Company so as to comply with the prevailing State legislation and the special tax regimes obtained; and (iii)assessing the potential impact that would arise from reasonable changes in the growth assumptions used by the Company. In view of the criteria and assumptions adopted to realize recoverable balances, the outcome of our procedures was considered appropriate in the context of the financial statements taken as a whole. Disclosures on the nature of those credits and their expected realization are described in Note 11.1 to the financial statements. © Deloitte Touche Tohmatsu. All rights reserved. 2 Tax legislation applicable to the taxes on revenue (PIS and COFINS) Why is it a KAM? How the matter was addressed in our audit The tax legislation applicable to taxes on revenue (PIS and COFINS), when applied to the retail segment, brings a certain degree of complexity to the current legislation interpretation, further requiring considerable judgment from Management, especially with respect to the assessment of amounts to be considered as a basis for tax credit utilization and the assessment of products subject to taxation upon the corresponding sale. In 2016, the Company exercised considerable judgment with respect to the assessed assumptions used to recognize PIS and COFINS credits calculated on ICMS amounts paid upon the acquisition of products for resale and to maintain the tax benefit that eliminated PIS and COFINS rates levied on gross revenue from retail sales of certain technology products, known as “Lei do Bem” (Tax Incentive Law). Such matter was considered a key audit matter in our audit because: (i)the approximate amounts of R$641 million (PIS and COFINS calculated on ICMS amounts) and R$600 million (Tax Incentive Law), as at December 31, 2016, are considered material for the audit work, of which R$321 million refer to continuing operations and R$920 million to discontinued operations; and (ii)the technical material prepared by Management required internal assessment containing Management’s considerable judgment on: (a)the interpretation of PIS and COFINS tax legislation; (b)the assessment of its outside legal counsel’s opinion; and (c)judgments at different court levels. Our audit procedures included: (i)assessing internal control activities designed with respect to the applicable legislation interpretation; (ii)involving the most senior members of the engagement team in the analysis of documentation comprising important elements that required our considerable judgment, such as the outside legal counsel’s opinions and available court rulings; (iii)analyzing available market inputs and court information, including judgments of similar issues; and (iv)assessing the criteria adopted by Management and the contradictory information, as well as challenging the arguments upon which Management relied to conclude on how PIS and COFINS tax legislation and related tax regulations should be applied, drawing on the support provided by our tax specialists. In view of the criteria and assumptions adopted in calculating PIS and COFINS, the outcome of our procedures was considered appropriate in the context of the financial statements taken as a whole. Disclosures on the nature of those credits are described in Note 11.2 to the financial statements. © Deloitte Touche Tohmatsu. All rights reserved. 3 Divestiture process in Via Varejo S.A. Why is it a KAM? How the matter was addressed in our audit On November 23, 2016, the Company’s Board of Directors authorized the beginning of the divestiture process in Via Varejo S.A. (“Via Varejo”) and its subsidiaries. Such process is supported by a formal divestiture plan, including the location and assessment of potential buyers and the schedule of activities. This divestiture process is expected to be completed during 2017. Such matter was considered a key audit matter in our audit because: (i)it involves the disposal of a substantial portion of operations and represents an important business line within the Company; (ii)the net balance of held-for-sale assets and liabilities, amounting to R$4,671 million as at December 31, 2016, is considered material for our audit; (iii)it was considered a significant risk in our audit plan, since it involves Management’s considerable judgment and estimate to calculate the fair value of assets and liabilities classified as available for sale; and (iv)it caused a material impact on the consolidated financial statements, including the assessment disclosures by business segment and fair value measurement. Our audit procedures included: (i)involving our specialists in technical and professional accounting standards to assist with the assessment and challenge of the technical literature and elements used to conclude that such operations are discontinued; (ii)assessing internal control activities designed with respect to the preparation and approval of fair value measurement, as well as the accounting treatment of the transaction; and (iii)using our financial support specialists to assess the key assumptions and criteria adopted by the Company for fair value measurement purposes. <0} In view of the criteria and key assumptions adopted to assess and disclose discontinued operations and available-for-sale assets, the outcome of our procedures was considered appropriate in the context of the financial statements taken as a whole. Disclosures on the divestiture process of Via Varejo are described in Note 35 to the financial statements. Other matters Statements of value added The individual and consolidated statements of value added (“DVA”) for the year ended December 31, 2016, prepared under the responsibility of the Company’s Management and disclosed as supplemental information for purposes of the IFRS, were subject to audit procedures performed together with the audit of the Company’s financial statements. In forming our opinion, we assess whether these statements are reconciled with the financial statements and accounting records, as applicable, and whether their form and content are in accordance with the criteria set out in technical pronouncement CPC09 - Statement of Value Added. In our opinion, these DVA were fairly prepared, in all material respects, in accordance with the criteria set out in such technical pronouncement and are consistent in relation to the individual and consolidated financial statements taken as a whole. Other information accompanying the individual and consolidated financial statements and the independent auditor’s report Management is responsible for such other information. The other information comprises the “Management Report” and the “Earnings Release”, obtained prior to this report date , and also the “2016 Initiatives Report”, which should be provided after this report date. © Deloitte Touche Tohmatsu. All rights reserved. 4 Our opinion on the individual and consolidated financial statements does not cover the “Management Report”, the “Earnings Release” and the “ 2016 Initiatives Report”, and we do not express any form of audit conclusion thereon . In connection with our audit of the individual and consolidated financial statements, our responsibility is to read the other information referred to above and, in doing so, consider whether such other information is materially inconsistent with the financial statements or our knowledge obtained in the audit or otherwise appears to be materially misstated . If, based on the work we have performed, we conclude that there is a material misstatement of the other information obtained prior to this report date, we are required to report that fact . We have nothing to report in this regard. Responsibilities of Management and those charged with governance for the individual and consolidated financial statements Management is responsible for the preparation and fair presentation of the individual and consolidated financial statements in accordance with accounting practices adopted in Brazil and the IFRS, issued by the IASB, and for such internal control as Management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. In preparing the individual and consolidated financial statements, Management is responsible for assessing the Company’s ability to continue as a going concern, disclosing, as applicable, matters related to going concern and using the going concern basis of accounting unless Management either intends to liquidate the Company and its subsidiaries or to cease operations, or has no realistic alternative but to do so . Those charged with governance are responsible for overseeing the Company’s and its subsidiaries’ financial reporting process . Auditor’s responsibilities for the audit of the individual and consolidated financial statements Our objectives are to obtain reasonable assurance about whether the individual and consolidated financial statements as a whole are free from material misstatement, whether due to fraud or error, and to issue an auditor’s report that includes our opinion . Reasonable assurance is a high level of assurance, but is not a guarantee that an audit conducted in accordance with Brazilian and international standards on auditing will always detect a material misstatement when it exists . Misstatements can arise from fraud or error and are considered material if, individually or in the aggregate, they could reasonably be expected to influence the economic decisions of users taken on the basis of these financial statements . As part of an audit in accordance with Brazilian and international standards on auditing, we exercise professional judgment and maintain professional skepticism throughout the audit . We also: • Identified and assessed the risks of material misstatement of the individual and consolidated financial statements, whether due to fraud or error, designed and performed audit procedures responsive to those risks, and obtained audit evidence that is sufficient and appropriate to provide a basis for our opinion . The risk of not detecting a material misstatement resulting from fraud is higher than for one resulting from error, as fraud may involve collusion, forgery, intentional omissions, misrepresentations, or the override of internal control. © Deloitte Touche Tohmatsu. All rights reserved. 5 • Obtained an understanding of internal control relevant to the audit in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s and its subsidiaries’ internal control . • Evaluated the appropriateness of accounting policies used and the reasonableness of accounting estimates and related disclosures made by Management . • Concluded on the appropriateness of Management’s use of the going concern basis of accounting and, based on the audit evidence obtained, whether a material uncertainty exists related to events or conditions that may cast significant doubt on the Company’s and its subsidiaries’ ability to continue as going concerns . If we conclude that a material uncertainty exists, we are required to draw attention in our auditor’s report to the related disclosures in the individual and consolidated financial statements or, if such disclosures are inadequate, to modify our opinion. Our conclusions are based on the audit evidence obtained up to the date of our auditor’s report. However, future events or conditions may cause the Company and its subsidiaries to cease to continue as going concerns. • Evaluated the overall presentation, structure and content of the financial statements, including the disclosures, and whether the individual and consolidated financial statements represent the underlying transactions and events in a manner that achieves fair presentation . • Obtained sufficient appropriate audit evidence regarding the financial information of the entities or business activities within the Group to express an opinion on the consolidated financial statements . We are responsible for the direction, supervision and performance of the Group audit. We remain solely responsible for our audit opinion . We communicated with those charged with governance regarding, among other matters, the planned scope and timing of the audit and significant audit findings, including any significant deficiencies in internal control that we identified during our audit . We also provided those charged with governance with a statement that we have complied with relevant ethical requirements regarding independence, and communicated with them all relationships and other matters that might reasonably be thought to bear on our independence, and, when applicable, related safeguards. From the matters communicated with those charged with governance, we determined those matters that were of most significance in the audit of the financial statements of the current period and are therefore the key audit matters. We describe these matters in our auditor’s report unless law or regulation precludes public disclosure about the matter or when, in extremely rare circumstances, we determine that a matter should not be communicated in our report because the adverse consequences of doing so would reasonably be expected to outweigh the public interest benefits of such communication. The accompanying individual and consolidated financial statements have been translated into English for the convenience of readers outside Brazil. São Paulo, February 23, 2017 DELOITTE TOUCHE TOHMATSU Eduardo Franco Tenório Auditores Independentes Engagement Partner © Deloitte Touche Tohmatsu. All rights reserved. 6 MESSAGE FROM MANAGEMENT As the preceding year, 2016 was marked by a challenging period in which the macroeconomic scenario remained recessionary and consumers more selective, following a decade of accelerated expansion in Brazil’s retail industry. GPA’s response to this transformation in market conditions began with a comprehensive review of the key fundamentals of retailing, such as store assortment, how we manage the product mix and our capacity to improve procurement and offer customers more attractive promotions and conditions. Going back to basics, while capturing efficiency gains and prioritizing agility and simplicity, was one of our guiding principles. This effort extended to include GPA’s corporate structure and corporate governance practices: we streamlined our internal structures and made the relationship between our executive Committees and the Board of Directors more robust and effective. At our businesses, we made progress on analyzing our portfolio from a strategic standpoint, which will ensure more balanced growth, especially in higher-return formats. This led us to prioritize new store openings in models best suited to their environments (Assaí cash & carry, Minuto Pão de Açúcar proximity stores and Pão de Açúcar) and to shut down unprofitable units. We also began a process to change the banners of existing assets, by converting two Extra Hiper stores into Assaí, whose initial results have surpassed our expectations. For 2017, we will accelerate this timetable by opening approximately 15 new Assaí store conversions. In addition to the 6 to 8 new Assaí stores to be opened, the conversions will help accelerate the expansion of GPA’s cash-and-carry banner into new cities and states across Brazil. Our results in 2016 show that we’re on the right path. GPA’s food segment posted net sales growth of 11.4% on the prior year, which is even more significant considering the recessionary macro environment. Assaí made the strongest contributions to our consolidated results, with sales growth of 38.6% on 2015. This growth shows that the expansion carried out in 2016, with 13 new stores opened, and was the right choice and that our positioning is aligned with the current economic context. In the Proximity segment, we were pleased to see our Minuto Pão de Açúcar stores featured by the website Canadian Grocer as one of the 25 grocery stores to visit before you die. We also launched Aliados CompreBem, a partnership between GPA and small and midsized retailers that already has reached 102 stores in operation. At Multivarejo, we adjusted our commercial actions and operations at the Extra banner to improve alignment with consumer trends, who are increasingly sensitive to promotions and to protecting their purchasing power. The new actions launched in 2016 have begun to bear fruit, with growing sales and consistent market share gains. We took an important strategic decision in 2016: to concentrate our efforts on the food segment (our core business), which led us to announce, at year-end, the divestment of Via Varejo. The proceeds from the transaction, which should be concluded in 2017, will be invested in actions to consolidate and expand GPA’s market share in the Food segment, given the opportunities for future investments and the prospects for growth, as well as the expected recovery in food retail consumption over the coming years. In sustainability, we also made important advances in 2016, which included incorporating diversity and energy efficiency indicators into the variable compensation calculation. We also dedicated greater efforts to fostering diversity, with a focus on the company’s strategic stakeholders. And we made progress on reducing the social and environmental impacts of our activities. The group’s new Beef Sourcing Policy, which was launched this year, allows us to control 98% of the beef we sell, which ensures social and environmental compliance in terms of the direct product origin. Meanwhile, the project Reutilizar, which allows consumers to shop using their own reusable containers, reduces unnecessary packaging waste, while enabling them to buy just the amount they need. 7 We s or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
